DETAILED ACTION
This final Office action is responsive to amendments filed August 28th, 2022. Claims 1, 9, 15, and 18-20 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending specification objections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by utilization of acoustic sensors wherein the acoustic sensor is associated with an acoustic-based joint motion classifier (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 8, filed 8/28/22, with respect to the specification have been fully considered and are persuasive.  The objection of 4/28/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 4/28/22 have been fully considered but they are not persuasive. 
On pages 8-9 of the provided remarks, Applicant argues that the amended claims present patent-eligible subject matter. Specifically, on page 9 of the provided remarks, Applicant argues “at least in view of these amendments, Applicant respectfully submits that claim 1 is directed to patent-eligible subject matter.” Examiner respectfully disagrees and asserts that Applicant has failed to distinguish how the amended claims present patent-eligible subject matter. Per the 2019 PEG, “Once the examiner has satisfied the initial burden, the burden of coming forward with evidence or argument shifts to the applicant. When evaluating a response, examiners must carefully consider all of applicant's arguments and evidence rebutting the subject matter eligibility rejection. If applicant has amended the claim, examiners should determine the amended claim’s broadest reasonable interpretation and again perform the subject matter eligibility analysis.” Additionally, per MPEP 2106.07(b) ‘Evaluating Applicant’s Response’ “In response to a rejection based on failure to claim patent-eligible subject matter, applicant may: (i) amend the claim, e.g., to add additional elements or modify existing elements so that the claim as a whole amounts to significantly more than the judicial exception, (or integrates the judicial exception into a practical application), (ii) present persuasive arguments based on a good faith belief as to why the rejection is in error and/or (iii) submit evidence traversing a subject matter eligibility rejection according to the procedures set forth in MPEP § 716.01 and 37 CFR 1.132. When evaluating a response, examiners must carefully consider all of applicant's arguments and evidence rebutting the subject matter eligibility rejection. If applicant has amended the claim, examiners should determine the amended claim’s broadest reasonable interpretation and again perform the subject matter eligibility analysis.” Based on the lack of arguments provided by Applicant, Examiner will assess the amended claim under broadest reasonable interpretation and again perform subject matter eligibility. 
Examiner respectfully disagrees that the use of acoustic sensors to collect sensor data to determine a joint motion prediction does not integrate the judicial exception into a practical application. The specification of “acoustic sensors” and “acoustic-based joint motion classifier” is recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). The 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 8/28/22 have been fully considered but they are not persuasive. 
On pages 9-10 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art of record. Specifically, on page 10 Applicant argues, “The cited references fail to disclose at least these features.” Examiner cites Martinson (U.S 2018/0053102 A1) to disclose the amended claim limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 9 (apparatus), and 15 (memory) and dependent claims 2-8, 10-14, and 16-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 9 is directed to an apparatus (i.e. machine), and claim 15 is directed to a memory (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward determining co-ride data for at least two users based on a joint motion prediction computed using sensor data collected from respective devices associated with the at least two users, wherein the joint motion prediction is computed based on sensor data collected from the respective devices using at least one sensor type from among a plurality of sensor types, wherein the at least one sensor type is an acoustic sensor, and wherein each sensor type of the plurality of sensor types is associated with a respective joint motion classifier configured to compute a sensor-type joint motion prediction that is used for generating the joint motion prediction, wherein the acoustic sensor is associated with an acoustic-based joint motion classifier; processing the co-ride data to perform a detection, a classification, or a combination thereof of one or more locations associated with the joint motion prediction; and providing the detection, the classification, or a combination thereof as an output (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are processing co-ride data to perform a detection, classification, or a combination thereof of one or more locations associated with the joint motion prediction, which is a commercial interaction in the form of business relations and managing interactions between individuals. The Applicant’s claimed limitations are performing tests to determine if workflows are triggering correctly, which is directed towards the abstract idea of Organizing Human Activity.
In addition, dependent claims 2-8, 10-14, and 16-20 further narrow the abstract idea and are directed to further defining the classification of co-ride data; the personalization of the point-of-interest; the joint motion prediction; and the determination of contextual parameters associated with the trip. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interaction in the form of business relations and managing interactions between individuals. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “sensor data collected from respective devices associated with the at least two users; sensor data collected from the respective devices using at least one sensor type from among a plurality of sensor types, wherein the at least one sensor type is an acoustic sensor; providing the detection, the classification, or a combination thereof as an output” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “respective devices; plurality of sensor types; an acoustic sensor; a geographic database; An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus; A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-8, 10-14, and 16-20 further narrow the abstract idea and dependent claims 4, 12, and 18 additionally recite “storing the point of interest, the classification the point of interest, or a combination thereof” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “geographic database” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “respective devices; plurality of sensor types; an acoustic sensor; a geographic database; An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus; A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-8; apparatus claims 9-14; and non-transitory medium claims 15-20 recite “respective devices; plurality of sensor types; an acoustic sensor; a geographic database; An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus; A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0110 and 0150 and Figures 1 & 16-18. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “sensor data collected from respective devices associated with the at least two users; sensor data collected from the respective devices using at least one sensor type from among a plurality of sensor types, wherein the at least one sensor type is an acoustic sensor; providing the detection, the classification, or a combination thereof as an output” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-8, 10-14, and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4, 12, and 18 additionally recite “storing the point of interest, the classification the point of interest, or a combination thereof” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “geographic database” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberth JR (U.S 2015/0149086 A1) in view of Boule (U.S 2018/0338033 A1) in view of Martinson (U.S 2018/0053102 A1).
Claims 1, 9, and 15
Regarding Claim 1, Alberth Jr. discloses the following:
A method comprising [see at least Paragraph 0033 for reference to the method depicted in Figure 2B that confirms that two or more passengers have traveled together in the same vehicle for a period of time to satisfy the relevant carpool requirements; Figure 2B & 2C and related text regarding the method confirming that two or more passengers have traveled together in the same vehicle for a period of time to satisfy the relevant carpool requirements] 
determining co-ride data for at least two users based on a joint motion prediction computed using sensor data collected from respective devices associated with the at least two users [see at least Paragraph 0035 for reference to carpool data such as acceleration, motion, sensor, or position data from the accelerometer or data from other sensors being utilized or retrieved by device; Paragraph 0037 for reference to carpool data, such as acceleration data being recorded or collected by the device to determine whether the user of the device is carpooling or has carpooled with other individuals] 
the joint motion prediction is computed based on sensor data collected from the respective devices using at least one sensor type from among a plurality of sensor types [see at least Paragraphs 0028 for reference to device containing a GPS receiver which is configured to receive standard satellite or terrestrial based signals that can be used to determine the location and time information of the device; Paragraph 0029 for reference to the device including an accelerometer or other equivalent or similar sensors which are capable of measuring acceleration and/or producing acceleration data; Paragraph 0030 for reference to the device including other sensors such as an electronic compass, one or more cameras, barometer, fingerprint sensors, or any other sensor; Figure 1 and related text regarding item 100 ‘device’, item 150 ‘GPS receiver’, item 160 ‘accelerometer’; item 170 ‘other sensors’] 
processing the co-ride data to perform a detection, a classification, or a combination thereof of one or more locations associated with the joint motion prediction [see at least Paragraph 0043 for reference to the server confirming that two or more individuals participated in a carpool if their recorded and uploaded acceleration data matched within measurement error; Paragraphs 0057 for reference to the system comparing the magnitude of the velocity, or the velocity including direction from different individuals to determine that a subset of the users have traveled together in one single vehicle; Paragraph 0058 for reference to location information being compared from different users to determine that a subset of users may have traveled together in one single vehicle; Paragraph 0059 for reference to the server may request at least some of acceleration, velocity, and/or location information to determine if multiple users have traveled together in one single vehicle] 
providing the detection, the classification, or a combination thereof as an output [see at least Paragraph 0022 for reference to collected data being transmitted to a server where data is correlated and it may be determined that two or more individuals have traveled together in a single vehicle to satisfy certain carpool requirements; Paragraph 0043 for reference to the server confirming that two or more individuals participated in a carpool if their recorded and uploaded acceleration data matched within measurement error] 
While Alberth Jr. discloses the limitations above, it does not disclose the at least one sensor type is an acoustic sensor; each sensor type of the plurality of sensor types is associated with a respective joint motion classifier configured to compute a sensor-type joint motion prediction that is used for generating the joint motion prediction, wherein the acoustic sensor is associated with an acoustic-based joint motion classifier. 
However, Boule discloses the following:
each sensor type of the plurality of sensor types is associated with a respective joint motion classifier configured to compute a sensor-type joint motion prediction that is used for generating the joint motion prediction [see at least Paragraph 0031 for reference to the electronic device being configured to use additional information in addition to alternative motion sensor data sensed by any of the motion sensors of motion sensor circuitry to characterize or classify a movement state of device; Paragraph 0034 for reference to motion sensor circuitry including any suitable motion characterization circuitry that may be operative to continuously or periodically track, store, and / or process any motion sensor data from one or more motion sensors of motion sensor circuitry to make a determination of a classification of a current motion of device or of a current activity being performed by a user carrying or traveling with device (e.g., stationary, walking, running, cycling, riding in a vehicle, etc.); Paragraph 0035 for reference to motion sensor circuitry being configured to transmit motion data to movement module whenever a new motion classification has been determined based on motion sensor data; Paragraph 0038 for reference to the motion sensor circuitry including a Markov model and/or Bayesian network to provide a motion classifier that may be operative to process motion sensor data from one or more motion sensors of device] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the sensors of Alberth Jr. to include the classification ability of Boule. Doing so would assist in avoiding misclassification of a user’s current activity, as stated by Boule (Paragraph 0031). 

While Alberth Jr. and Boule disclose the limitations above, they do not disclose the at least one sensor type is an acoustic sensor or the acoustic sensor is associated with an acoustic-based joint motion classifier.
However, Martinson discloses the following:
the at least one sensor type is an acoustic sensor [see at least Paragraph 0060 for reference to the one or more sensors including acoustic sensors; Paragraph 0095 for reference to the advance driver engine aggregating local sensor data from a plurality of vehicle sensors during operation of vehicle by a driver; Paragraph 0099 for reference to sensor data may be processed to extract features related to predicting actions (e. g., positions and speeds of other vehicles in the surrounding environment is useful for estimating the likelihood of the driver stepping on the brake pedal) and those features may be synchronized and collected in a vector that is passed to a driver action prediction model (e. g., a neural network based driver action prediction model may include one or more multi-layer neural networks, deep convolutional neural networks, and recurrent neural networks); Figure 2 and related text regarding item 103 ‘one or more sensors’; Figure 4 and related text regarding item 401 ‘Aggregate local sensor data from plurality of vehicle system sensors during operation of vehicle by driver’ and item 405 ‘Extract features related to predicting driver action from local sensor data during operation of vehicle’]
the acoustic sensor is associated with an acoustic-based joint motion classifier [see at least Paragraph 0074 for reference to the prediction engine generating labels (e. g., using a computer learning model, a hand labeling coupled to a classifier, etc.) describing user actions based on the sensor data; Paragraph 0078 for reference to the model adaptation engine generating labels (e.g., using a computer learning model, a hand labeling coupled to a classifier, etc.) describing user actions based on the sensor data; Examiner notes the classifier based on the sensor data (as noted above as acoustic sensors) as analogous to the ‘acoustic-based joint motion classifier’] 
Before the effective filing date, it would be obvious to one of ordinary skill in the art to modify the sensor data of Alberth Jr. to include the acoustic sensor and acoustic-based classifier of Martinson. Doing so would provide an update in prediction models by recognizing actions in live sensing and improving performance with respect to individual drivers and environments, as stated in Martinson (Paragraph 0012). 

Claims 2-8, 10-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberth JR (U.S 2015/0149086 A1) in view of Boule (U.S 2018/0338033 A1) in view of Martinson (U.S 2018/0053102 A1), as applied in claims 1, 9, and 15, in view of Maccini (U.S 2020/0134671 A1).
Claims 2, 10, and 16
While the combination of Alberth Jr., Boule, and Martinson disclose the limitations above, Alberth Jr. does not disclose the classification comprises classifying the one or more locations as a point of interest. 
Regarding Claim 2, Maccini discloses the following:
the classification comprises classifying the one or more locations as a point of interest [see at least Paragraph 0040 for reference to the system comparing the information to location based on ephemera such as points of interest; Paragraph 0064 for reference to the system using classification techniques to classify the type of journey by their relationships to known points of interest such as infrastructure (bridges, tunnels, road intersections and the like), commercial premises, and the like; Paragraph 0069 for reference to the number of stores visited representing the platforms point of interest; Paragraph 0094 for reference to a location clustering metric capturing each point of interest (POI) that may have a number of vehicles that have a relationship with that location, for example the number of vehicles that stop at that location for a given period of time] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the classification method of Alberth Jr. to include the point of interest classification of Maccini. Doing so would provide classification schemas that can support a degree of segmentation, accuracy, and insight that to this date have been unavailable, as stated by Maccini (Paragraph 0064). 
Claims 3, 11, and 17
While the combination of Alberth Jr., Boule, Martinson and Maccini disclose the limitations above, Alberth Jr. does not disclose the point of interest is personalized to one or more of the at least two users.
Regarding Claim 3, Maccini discloses the following:
the point of interest is personalized to one or more of the at least two users [see at least Paragraph 0067 for reference to data captured by the platform being attributed to the user; Paragraph 0094 for reference to each vehicle that passes by a given POI, or location, having some visibility to the vehicle occupants; Paragraph 0096 for reference to vehicle user type metrics representing a segmentation of the vehicle users based on exhibited journey behaviors such as where journey patterns match common journey types, for example morning/ evening commute, school run, weekly shopping/sport or another regular journey and the like; Paragraph 0101 for reference to the points of interest being associated with a journey as waypoints; Figure 5 and related text regarding the correlation of Points of Interest (POI) with vehicle location information and associated waypoints] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the classification method of Alberth Jr. to include the point of interest personalization of Maccini. Doing so would provide classification schemas that can support a degree of segmentation, accuracy, and insight that to this date have been unavailable, as stated by Maccini (Paragraph 0064).
Claims 4, 12, and 18
While the combination of Alberth Jr., Boule, Martinson and Maccini disclose the limitations above, Alberth Jr. does not disclose storing the point of interest, the classification the point of interest, or a combination thereof in a geographic database.
Regarding Claim 4, Maccini discloses the following:
storing the point of interest, the classification the point of interest, or a combination thereof in a geographic database [see at least Paragraph 0112 for reference to the platform using a spatial database to create signatures for all the segments of the common routes where many vehicles travel which may focus on points of interest such as commercial outlets, schools, office buildings and the like; Paragraph 0124 for reference to the platform spatiotemporal database including vehicle road layouts with specified varying degrees of accuracy; Figure 1 and related text regarding item 128 ‘Spatio Temporal Database’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the classification method of Alberth Jr. to include the point of interest storage ability of Maccini. Doing so would allow the system to compare segment signatures to ascertain the vehicles proximity to the point of interest without disclosure of the specific vehicle and associated identities or detailed location, as stated by Maccini (Paragraph 0112).
Claim 5, 13, and 19
While the combination of Alberth Jr., Boule, and Martinson disclose the limitations above, regarding Claim 5, Alberth Jr. discloses the following:
the joint motion prediction indicates that the at least two users are traveling in a same transportation vehicle [see at least Paragraph 0043 for reference to the server confirming that two or more individuals participated in a carpool if their recorded and uploaded acceleration data matched within measurement error; Paragraphs 0057 for reference to the system comparing the magnitude of the velocity, or the velocity including direction from different individuals to determine that a subset of the users have traveled together in one single vehicle; Paragraph 0058 for reference to location information being compared from different users to determine that a subset of users may have traveled together in one single vehicle; Paragraph 0059 for reference to the server may request at least some of acceleration, velocity, and/or location information to determine if multiple users have traveled together in one single vehicle]
While Alberth Jr. discloses the limitation above, it does not disclose the one or more locations are an origin, a destination, a waypoint, or a combination thereof of a trip taken by the same transportation vehicle.
However, Maccini discloses the following:
the one or more locations are an origin, a destination, a waypoint, or a combination thereof of a trip taken by the same transportation vehicle [see at least Paragraph 0097 for reference to journey patterns being identified based on journey locations that are reduced to postal codes or neighborhoods for journey start and end; Paragraph 0116 for reference to a journey that is taken with a given market can include: a Journey Start (JS); one or a plurality of Waypoints (WP); and/or a Journey Finish (JF); Figure 4 and related text regarding the Journey Start (JS), various waypoints (WP), and Journey Finish (JF) illustrated by the system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the location identification of Alberth Jr. to include the origin, destination, and waypoint determination of Maccini. Doing so would allow the system to compare segment signatures to ascertain the vehicles proximity to the point of interest without disclosure of the specific vehicle and associated identities or detailed location, as stated by Maccini (Paragraph 0112).
Claims 6, 14, and 20
While the combination of Alberth Jr., Boule, Martinson and Maccini disclose the limitations above, Alberth Jr. does not disclose determining a contextual parameter associated with the trip, wherein the classification of the one or more locations is further based on the contextual parameter.
Regarding Claim 6, Maccini discloses the following:
determining a contextual parameter associated with the trip, wherein the classification of the one or more locations is further based on the contextual parameter [see at least Paragraph 0062 for reference to data being used to match the drivers, their profiles (identified preferences, demographics, journey patterns), and their current context (current location or journey, currently active media source, time of day, day of week, date, traffic conditions, and so on); Paragraph 0107 for reference to information being segmented into discrete packages which may be sequential based on time, network availability, location, or other parameters] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the classification method of Alberth Jr. to include the classification based on contextual parameters of Maccini. Doing so would provide an immutable record, as stated by Maccini (Paragraph 0107). 
Claim 7
While the combination of Alberth Jr., Boule, Martinson and Maccini disclose the limitations above, Alberth Jr. does not disclose the contextual parameter includes a temporal parameter indicating a time of day, a day of a week, a month, a season, or a combination thereof.
Regarding Claim 7, Maccini discloses the following:
the contextual parameter includes a temporal parameter indicating a time of day, a day of a week, a month, a season, or a combination thereof [see at least Paragraph 0058 for reference to criteria being added to the raw data sets including the month, the week, the day (or other custom periods of time), the time of day (day part) such as 6 AM - 10 AM, 6 AM - Midnight, etc.; Paragraph 0062 for reference to data being used to match the drivers, their profiles (identified preferences, demographics, journey patterns), and their current context (current location or journey, currently active media source, time of day, day of week, date, traffic conditions, and so on); Paragraph 0107 for reference to information being segmented into discrete packages which may be sequential based on time, network availability, location, or other parameters] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the classification method of Alberth Jr. to include the classification based on contextual parameters of Maccini. Doing so would provide an immutable record, as stated by Maccini (Paragraph 0107).
Claim 8 
While the combination of Alberth Jr., Boule, Martinson and Maccini disclose the limitations above, regarding Claim 8, Alberth Jr. discloses the following:
determining a user classification of the at least two users based on the classification of the one or more locations [see at least Paragraph 0042 for reference to the device requesting confirmation of an individuals presence in the carpooling vehicle to authenticate that the device is associated with that specific individual’s identity which is using the device; Paragraph 0042 for reference to a device may authenticate the association of the user with the device by requesting that each user in the shared vehicle take a picture of him or herself, scan a fingerprint, speak to the device to confirm a voiceprint, or otherwise request a form of user input or sensor data to confirm presence of each of the individuals in the shared vehicle]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683